Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 1 of 49

DEPOSITION EXCERPTS IN SUPPORT OF
PLAINTIFF’S RESPONSE TO MOTION
FOR SUMMARY JUDGMENT
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 2 of 49

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
. WESTERN DIVISION

Tabla nanietanas hfe wan riat ncn on

BRANDON LEE WHEELER PLAINTIFF

VS. CASE NO. 4:18-cv-859-SWW
CITY OF SEARCY, ARKANSAS; DEFENDANTS

ERIC WEBB, INDIVIDUALLY and in his official
capacity as CHIEF OF POLICE for the CITY OF SEARCY; i
MARK KIDDER, INDIVIDUALLY and in his former official
capacity as a POLICE OFFICER and INVESTIGATOR with |
and for the CITY OF SEARCY; ADAM SEXTON, INDIVIDUALLY
and in his official capacity as a POLICE OFFICER and
INVESTIGATOR with and for the CITY OF SEARCY;

NICK DARNELL, INDIVIDUALLY and in his official capacity
as a POLICE OFFICER and INVESTIGATOR with and for the
CITY OF SEARCY; CHARLEY PERRY, INDIVIDUALLY and in his :
former capacity as a POLICE OFFICER and INVESTIGATOR with
and for the CITY OF SEARCY; and JOHN DOES 1-20, past and
present employees of the CITY OF SEARCY or the SEARCY POLICE
DEPARTMENT :

 

ORAL DEPOSITION

OF
NICK DARNELL

TAKEN JUNE 19, 2019, AT 2:16 P.M.

Deborah Halli, CCR

ELEN NEMESIS IY EES OEE

1603 Rehoboth Drive i
Searcy, Arkansas 72143 |

(501) 230-3396
dhalil914courtreporter@gmail.com

 

 

Sener Ee ae a

 

[RSET ORT CEI EAE TACO SI NESTA SS POETS SEE: TORIES PSUGNES TS BT TAO ROTEL OTC OOS CHOIE NG ONSET SESS PAPEETE TO SLL SUERTE SCSI YOU PY ERIC T SEI UTERTTITIET TOC SSNS YSROTETIC ES SREY AOE NCSTE SST TE SRNR HR

lactronicallv sianed bv debhie hall {201-1291-247-55aMm heRdieh1 1.4 Ad7_ARa7_ARIAA_.OTTANEd ahaa
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 3 of 49

 

Page 6
1 Mr. Darnell, where do you work now?
2 A Searcy Police Department.
3 Q How long have you worked there?
4 A Since June of 2010.
5 Q And what area of law enforcement or division are you in

 

6 here?
7 A Criminal investigation. !
8 Q CID?
9 A Yes, sir.
10 Q Mr. Darnell, you and Mr. Kidder and Mr. Sexton on November
11 2nd of 2016, decided to open up the missing person case for
12 Jarrod Green. !
13 A That is correct.
14 Q Were you prompted to open up this investigation for any
15 reason, other than having a cold case, wanting to review it?
16 A No.

17 Q Nobody lead you to that case file?

18 A No, sir.
19 Q I am going to start with Mr. Langley's statement --
20 Charles Langley, Witness 1 -- and in his initial interview

21 alleging that Mr. Wheeler offered $1,000 to get rid of Jarrod
22, Green.

23 And are you aware of the two subsequent interviews with
24 Mr. Langley?

25 A I honestly don't remember.
Deborah Hall, CCR - (501)230-3396

 

 

 

eae Ser aetndsrsaaed inte wire Pitter eee ecient ek eden tact bes weed Heat Potts MM ee eer ak

 

ELECT 107 Rayhucstale were hien me A atti gep yw eam

Deborah Hall, CCR - (501)230-3396

ectronically signed by debbie hall (301-121-347-5580) be8dc811-13d7-48e7-9628-c977d0fdebaa
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 4 of 49

 

Page 7
1 Q You don't recall?
2 A No, sir. I sure don't.
3 Q There was a whole lot of discovery, so I can somewhat
4 understand that, but this is a big part of your case.
5 In the affidavit it is your first witness and you have |

6 somebody saying that they have been offered money to get rid of

7 a missing person.

8 That is pretty key information, don't you think?

9 A Yes, Sir.

10 Q You don't recall him recanting that statement in 2000?
11 A I have read through the case file, but I would have to go

12 back to answer that correctly.
13 Q Now, in 2016 you-all approached him and interviewed him;
14 is that correct?

15 Yes, sir. I do believe so.

 

16 And he did a CVSA with you?

17 Yes, sir.

It is a computerized voice stress analysis.

A
Q
A
18 Q What is a CVSA?
19 +A
Q

20 There aren't many people who can -- who are certified to
21 conduct one of those; is that safe to say?

22 A That is safe to say. .
23 Q How many in the state are CVSA certified? :
24 Do you know?

25 A I couldn't tell you.
, Deborah Hall, CCR - (501)230-3396

no Eee SO SERCLITG SETAE EE SOT EGER SEIE ZIRE SS SPECI URES SOIR ST TEESE SCE EPSES PER TIPUL TER EPS ITUIE NOER TE TONNES CPR ITSO

 

 

 

 

sR slavrlsoe a! dia MN ciebidetseeek buen were oem hte PELL ohne ih Bitte eons PAP HPD

‘Deborah Hall, CCR - (501) 230-3396

lectronically signed by debbie hall (301-121-347-5580) bc8dc811-13d7-48e7-9628-c977d0fdebaa
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 5 of 49

 

Page 8
1 I can tell you how many is certified here in this
2 department.
3 Q How many?
4 A Right now we have two.

5 Q Who?

 

6 You and who else?
7 A Detective Laurel Aiken. 2
8 Q And I presumed you were certified; is that correct?
9 A Yes, sir.
10 Q And you were certified in 2016?
‘Li A Yes, sir. .
12 Q What did that CVSA indicate?
13 A Again, I don't recall. It seems -- the best I can

14 remember that there was a little bit of deception there, which
15 lead us to believe a polygraph would clear Mr. Langley.

:
16 Q CVSA is kind of the new science. Polygraphs have been
}

17 around for decades; is that correct?
18 A (witness nods head up and down)

19 Q Why would you lean on a polygraph after a CVSA?
20 A CVSA is just a series of nine yes or no questions, and
21 there is a little -- it monitors AM/FM frequencies in a voice

22 and produces a graph that you can look at.

ape oneal ENR LERESER YOM nf heninateh mar dem ene

23 Most of the time when we administer a CVSA, we have what

24 we call a cold call or another examiner read over the graphs --

rpneeend evonee ale remne erwin ma nee

25 the charts that it produces.
Deborah Hall, CCR - (501) 230-3396 ;

Tare snetenqecy ade DAN CASO hep oon UG Ib enced WARS wd Soret EAE aa intadasay Oh Meal PTCA natin nd He Pel Ee NORE SEO OR NE OT ATT SEIE SL AT SE LEN

Deborah Hall, CCR - (501) 230-3396

 

 

 

PSE ERP ee tee ete OMT TERI ES

lectronically signed by debbie hall (301-121-347-5580) . be8dc811-13d7-48e7-9628-c977d0fdebaa
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 6 of 49

 

 

Page 12 |.

1 A I have never spoken with him, sir. :
2 Q You have never spoken with Mitchell?
3 You didn't go to the federal prison and do that? :
4 A No, sir.

| 5 Q It doesn't sound like you were as actively involved in
6 this case as the other two.
7 A I wasn't. 2
8 It is not that I didn't want to be, but, like I said, we |

9 had other things going on, so I kind of helped out where I

10 could.

11 There was several interviews that I went with, but I

12 wasn't in the room during the interview, so

13 Q Do you feel the information provided in this affidavit and
14 given to the prosecutor and the judge reflects the facts as :

15 you-all had them?

16 A Yes, I do believe so.

17 QO You don't think it is important to at least divulge other
18 information which would contradict some of this? 2
19 A I think the information that was obtained through the

20 investigation lead us in the direction that we went with it.

21 I believe we had the probable cause that we needed for the

22 arrest.
23 Q Well, the judge felt there was probable cause. He is the
24 determining factor on that.

25 But do you feel it is appropriate to not provide the judge
Deborah Hall, CCR - (501) 230-3396

Wein the wit tenn te torent nke yeh bene Loken iene edt name taupe aE aE em 5 : Sac eames Sint dec Nee neers Drea Sree aie en ere hea osha enema ee ert

Deborah Hall, CCR - (501) 230-3396

 

 

Fo aan asians ite inde beta earad vena nda are inh rsa

 

lectronically signed by debbie hall (301-121 -347-5580) be8dc811-13d7-48e7-9628-c977d0fdebaa
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 7 of 49

 

12 was ever discovered in this case since you~all started your

Page 13

1 all the information you had when there was so much
2 contradictory evidence? !
3 A Well, I can tell you with my experience on affidavits,
4 you never put the entire case file in the affidavit. |
5 You kind of got to condense. You know, you want to -- :
6 Q Cut out all of the bad stuff?
7 A Not cut out the bad stuff, no, sir.
8 You articulate your probable cause in your affidavit, and
9 then the case file is there with the -- all of the pertinent
10 information. |
11 Q Are you aware of any evidence -- tangible evidence that

13 investigation in 2016?
14 A Tangible evidence?
15 Q Something you can touch.
16 A There was a laptop that was provided to us.
17 O° Who provided you the laptop?
18 A There was -- it was actually Robert's sister. |
19 Q Robert Webb's sister --
20 A Yes, sir. | 3
21 Q -- provided a laptop?
22 A Yes, sir.
23 Q For what reason?
24 A It was -- it belonged to her brother, and she wanted us to |

25 look into it.
Deborah Hall, CCR - (501)230-3396 i

Teomak Ne PE ET retentcrit shel worth tote WALD Feae ce DET ee aietbenrtthenetaen ise wis Mase Dea TERE EE me aie ake ph Poke a ie Pak HAP PEEVE GS oA B Mertens EE H7 aes pd deed ik mane Seek REE CET HATTA TLS TESTIS ET

Deborah Hall, CCR - (501) 230-3396

 

 

 

 

Zlectronically signed by debbie hall (301-121-347-5580) be8de811-13d7-48e7-9628-c977d0fdebaa
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 8 of 49

 

Page 14

Did you?

It has been sent to the secret service.
When did that happen?
I couldn't tell you. I don't recall.

Was it 2016?

Why didn't you mention this laptop in your affidavit?

It came in after this was written.

 

 

So it has been since this occurred?

Yes.

Q
A
Q
A
Q
6 A I don't recall.
Q
A
Q
10 A
Q

11 Do you think that is the only tangible evidence that was

 

12 -- has been provided or discovered since you-all's
13 investigation began?

14 Tangible evidence?
15 Tangible. | R
17 Are you familiar with the interview with Joey Blagg?
18 No, sir. |

19 You didn't review the case file, and your are not familiar

A

Q
16 A Yes, sir.

Q

A

Q
20 with that interview? |
21 A I reviewed the case file, but I don't recall. No, sir.
22 Q Would it help you recollect your memory on this if I told
23 you Joey Blagg provided law enforcement information that he had

24 followed Jason Estes to Walmart and dropped off Jarrod Green's

25 vehicle? :
Deborah Hall, CCR - (501) 230-3396

 

 

ROERE IS haw Ce oobi Piedra ihaeiabmber tae aie te daonen neammmene meme ete wrest ROAST SEC e TTS OERe RPE RSI Ree SNR Aer choob ae = AMEN, © Same riven baked poate Dandaeece Meee dere Ne Te ee te

Deborah Hall, CCR - (501) 230-3396

ectronically signed by debbie hall (301-121-347-5580) be8dc811-13d7-48e7-9628-c977d0fdebaa
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 9 of 49

 

IN THE UNITED STATES DISTRICT COURT
BASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

 

BRANDON LEE WHEELER PLAINTIFF |,
VS. CASE NO. 4:18-cv-859-SWW
CITY OF SEARCY, ARKANSAS DEFENDANTS

ERIC WEBB, INDIVIDUALLY and in his official :
capacity as CHIEF OF POLICE for the CITY OF SEARCY; :
MARK KIDDER, INDIVIDUALLY and in his former official
Capacity as a POLICE OFFICER and INVESTIGATOR with
and for the CITY OF SEARCY; ADAM SEXTON, INDIVIDUALLY :
and in his official capacity as a POLICE OFFICER and }
INVESTIGATOR with and for the CITY OF SEARCY;
NICK DARNELL, INDIVIDUALLY and in his official capacity :
as a POLICE OFFICER and INVESTIGATOR with and for the

CITY OF SEARCY; CHARLEY PERRY, INDIVIDUALLY and in his

former capacity as a POLICE OFFICER and INVESTIGATOR with
and for the CITY OF SEARCY; and JOHN DOES 1-20, past and |
present employees of the CITY OF SEARCY or the SEARCY POLICE |
DEPARTMENT

ORAL DEPOSITION ‘
OF
MARK KIDDER.

TAKEN JUNE 19, 2019, AT 1:33 P.M.

Deborah Hall, CCR
1603 Rehoboth Drive
Searcy, Arkansas 72143

(501) 230-3396 |
dhall1914courtreporter@gmail.com

 

 

 

 

Teedeathoves atone es = eeimemaniensee eae eee een ee eee ee ESDP TCS TNT SES TSS WCE OVE TCTSD SRA DSR SSIES ET TET TRE RECTUS eC MeL SA ere Ton

ectronically signed by debbie hall (301-121-347-5580) 2090809f-260e-40b0-954e-1f7 cb0ed08a9
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 10 of 49

 

Page 6
1 Q Well, I will begin. |
2 Mr. Kidder, when did you work for the Searcy Police

3 Department?

From October of 2014 until May of 2018.

And could you state your full name for the court.
Mark Kidder. ;
And you are no longer employed with the police department?
That is correct.

And where are you now?

 

 

10 I am with the Bentonville Police Department.

met Sonate

11 What facilitated your move to Bentonville out of Searcy?

12 Personal reasons.

oO
oO Fr ODO YF OD Ff DO FP DO PF

13 “Any of those reasons have anything to do with falsifying a

14 warrant?
15 Not at all.
16 Have you ever been accused of falsifying a warrant?

17 No.

A
Q
A
18 Q Not by this department?
A
Q

19 No.

20 Did you and Detective Sexton and Darnell end up open --

21 reopening this investigation in November -- early November of 2

22 2016?

23 A That is correct.

24 Q What is your recollection of why you pulled Brandon

25 Wheeler's case -- or Jarrod Green's case file out? |
Deborah Hall, CCR - (501)230-3396 :

 

 

 

 

SReaniaces coaniaiv nce aaah Nercoeeatenn weer ne ret bees Toe Sea : ms aie renee roe. ST an rte ee eet ee MN roma be ated oan cuanto eRe ober Mn ent Gee!

Deborah Hall, CCR - (501) 230-3396

lectronically signed by debbie hall (301-121-347-5580) 2090809f-260e-40b0-954e-1f7cb0ed08a9
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 11 of 49

 

Page 7
1 A My recollection is there was two or three cold cases.

2 We were actually sitting in the office one day talking about

Tae eaphionshnee av aeinontnaeee hainierioren eames ene

3 the three cold -- two or three cold cases that were within the

4 department, two of which were missing persons' cases. We

With cree acnmtania eewacenece

5 decided that we would open one of the up. We pulled his. We
6 pulled another one. We found that there was a lot more

7 information involved in this case that was available to us to

whined witeatrmlan tang nenea aie tr he

8 investigate, and so we started to move forward with the

9 investigation from there.
10 Q When you say a lot more information, are you eluding to 24 :
11 years of investigation?
12 A Correct. Correct. |
13 Q There were a multitude of witnesses that had been
14 interviewed over the years; isn't that correct?

ova eae nemreney canes

15 A Yes.
16 Q Recordings taken of those interviews, statements made? ;
17 A Yes. ;
18 Q Several detectives had worked on this case throughout the
19 years? :
20 A Correct.

21 Q Did you help Detective Sexton craft his affidavit for
22 arrest? |

23 A I believe, honestly, that we all took part in determining

 

24 what probable cause we had for an affidavit.

25 Q And were you. present when the affidavit was presented to
Deborah Hall, CCR - (501)230-3396 A

EEA SES SOE EREISL BESTT SETS OTOP EON OE OS ES RES IITS TOE TSSOP EOSUER TSE IF RE BPEESTACR LOUE SS TNE E LETS SET ROAR SIO OENNOS TPT TTP REED BS

Deborah Hall, CCR - (501)230-3396

 

 

 

TTT eee NTT ida aed eiealw tha ciated tent weedeat rhe amen mee ete

lectronically signed by debbie hall (301-121-347-5580) . 2090809f-260e-40b0-954e-1f7cb0ed08a9
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 12 of 49

 

Page 8 |
1 Ms. McCoy? |
2 A Yes. |
3 Q In that affidavit Witness 1, it is my understanding, was

4 Charles Langely; is that correct?
5 A That is correct.
6 Q And Mr. Langley provided a statement on July 17th of 95,

7 as -- was reported in the affidavit of arrest?

 

8 A Correct.

9 Q Mr. Langley gave authorities two other -- at least two
10 other interviews subsequent to 95, didn't he?
11 A He did.

12 Q One of those in 2000?

13 Do you recall?

14 A Without looking I can't recall.

15 Q Maybe visited by Detective Perry and --

16 A It is possible. |
17 Q In that interview he stated that he has done a lot of bad |
18 things, but naming Brandon Wheeler and Robert Webb -- saying.

19 that they had offered him $1,000 was a lie to try to avoid
20 prison time.

21 Do you recall that?

22 A I do recall that, uh-huh.

23 Q He said that he would have said anything to keep from

 

24 going to the penitentiary?

25 A Sure. I:
Deborah Hall, CCR - (301) 230-3396

TMs Si conaidet nar oak EA fad Faith Ebaaned fn BN tastontnd Sine bem ROMER Lana fo db hoi ovate

Deborah Hall, CCR -

 

 

 

Seat Teen ob Forde Dae Wi Ri Pr tunsdome toe aid MCRD Tak Were ER Giaa cao En Bea

(501) 230-3396

lectronically signed by debbie hall (301-121-347-5580) 2090809f-260e-40b0-954e-1f7cb0ed08a9
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 13 of 49

 

Page 15 |,

1 A I am sure they probably do.
2 I don't -- but if it was not recorded -- I do remember now
3 when we went in there, they made us take every -- we had to be
i

4 sterile when we went in. We had nothing in our pockets,
5 nothing like that. I remember that now.
6 Q Do you feel the affidavit was 100-percent accurate --
7 affidavit for Mr. Wheeler's arrest was 100-percent accurate?
8 A I feel like we presented the probable cause that we had,
9 and that what we provided in that inter -- in that affidavit
10 was correct for what the investigation had given us.
11 Yes.
12 Q There was a lot of contradictory evidence or statements

13 that directly contradicted what you put in the affidavit; isn't
14 that correct?
15 A By who?

16 Q Mr. Langley's recanted version that would contradict what

Crear nanan artwenemirmencea

17 Witness 1 has alleged.

18 Do you think?
19 A I think a lot of his statements are contradictory.
20 So which one do.you take?

21 Q Okay.

22 But do you just forego mentioning any contradictory
23 statements and run with the 24-year-old statement that may or |
24 may not be true?

25 Is that standard operating procedure?
Deborah Hall, CCR - (501) 230-3396

Treks tesiutiada: wekakera tat mena: pander hen tl rcewnan mete Ta . " a " mere Saket igen monet

Deborah Hall, CCR - (501) 230-3396

 

 

 

 

 

Tous Wea cremated HAO nimelimdommontg te MEE rk eet een ey

Zlectronically signed by debbie hall (301-121 -347-5580) 2090809f-260e-40b0-954e-1f7cb0ed08a!
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 14 of 49

 

Page 16
1 A - All we can take is what we were given. That is all can :
2 take.
3 Q Well, you were given a lot, but you only used part of it. !
4 Do you think that is appropriate?
5 A I think what is appropriate for an affidavit is you.

 

6 provide probable cause to have that affidavit signed off on by |
7 a judge.

8 I think it is the determination of the prosecuting

creer hree aera hein ner eeaameneee

9 attorney's office and that judge to determine whether or not

10 the probable cause in here is what it should be to get an

11 warrant served. , |

12 Q Is it your job to determine probable cause in an

13 investigation?
14 A We have to see if we have enough reasonable suspicion and :

15 then if there is enough probable cause from that.

16 So, yes, we do make a determination of whether or not we |

17 have enough to provide, because if we don't have enough to

 

18 provide, we can't -- we are not going to submit it.

19 Q So is it standard to only give partial information to. :
20 fluff up your probable cause determination?
21 A IT think you give the probable cause that you have.

22 And especially when you work hand in hand with the

23 prosecuting attorney's office, we are not fluffing up anything.

Tua LT a vem ere renee meiner

Dineen re veneas ante deoteraa

24 Q With all of the information that you had in this case,

25 when that affidavit for Mr. Wheeler's arrest was provided to
Deborah Hall, CCR - (501) 230-3396

REPOS PLR 9S TE TREES SSR ETT ST SPCR OEIC PTET ECTS CSTE GTEEG TOTES USERS TS SEES NESEY SS: OST AROS a Teebe ae

eborah Hall, CCR - (501) 230-3396

 

 

 

Be yarn Danae? wes LANL can acueon wa ed Meil veriniee abated + babe

‘lectronically signed by debbie hail (301-121-347-5580) ~ 2090809f-260e-40b0-954e-1f7cb0ed08a9
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 15 of 49

 

Page 17
1 the prosecutor and the judge, how would you have felt if this !
2 affidavit was on your son or family member? j

3 Do you think it would be a fair affidavit?

4 A I don't --

 

5 MR. OHM: Object to the form of the question,
6 but you can answer, if you can.
7 A I don't find that question relevant to this case

8 whatsoever.

9 MR. OHM: In that case, you have got to answer.

10 You don't get to make that determination.

11 If he -- the question is a very poor question.
12 I will grant you that, but --
13 MR. PETTY: Let me rephrase my question, Mr.
14 Ohm. I am sorry. :
15 MR. OHM: Okay.
16 Q (By Mr. Petty) Do you feel this is a fair reflection of |

17 the evidence you had at the time?

18 A Yes.

19 Q Do you think it is fine to leave out certain information?
20 A When you take the totality of the information that we had,
21 and we put it into an affidavit form, I think this is |
22 absolutely acceptable.
23 Q And the totality of your evidence was what? hearsay

24 statements?

 

25 A Statements that we had were from witnesses. The
Deborah Hall, CCR - (501)230-3396

Kall Soto SSaac beat cok SoA an AAU aa Ge yahatbNme wed ae ore orem Foeete e cabin ee im

Deborah Hall, CCR - (501)230-3396

 

 

 

 

 

 

i Wliee Rasetonar ee nee Stee

 

ectronically signed by debbie hall (301-121-347-5580) 2090809f-260e-40b0-954e-1f7cb0ed08a9
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 16 of 49

 

Page 18
1 statements we had were from friends, from relatives.
2 Q A lot of those statements were made by people who aren't
3 living anymore.
4 That is correct.

One of those is Barron Stafford.

 

A
Q
6 A Correct.
Q
A
Q

 

7 And in the affidavit we speak of Mr. Stafford's suicide —~- |,
8 Uh-huh. |
9 ~- and his sharing with his uncle that he was involved |
10 with two murders --
il A Correct.

12 Q -- or two deaths; is that correct?

13 Is that a fair reflection?

14 A Yes.

15 Q Did you speak with Barron's uncle?

16 A I did.

17 Q Did he give any names of --

18 A He could not.

19 Q Did he give any facts behind these two alleged murders? j

20 A The only thing we consider to be facts were he gave us

21 descriptions of places that once we found those places we could

22 then say, "Okay. He described this place toa T'."

Gonchar caw ett maleieega ihe ems on nares eae oe hate een Rete

23 He -- this man that we talked to -- it was over the phone
24 -- he lives in Florida. I don't know that he ever lived in

25 Arkansas. To be honest with you, I don't know.
Deborah Hall, CCR - (501)230-3396

 

 

 

Paegiee eth Maa ROEM omar nip winecaynbabe ¢ foeP dn Mase PME Baas Hate Fender’ Wma bic ike aA eoendindh Aalavae Stlahwm ech setelearee renter

(501) 230-3396

Tooter) Porscct hr ibg ld ng tie ei Penis Endhe Ng NCO cRa a Tra nen nwo Re Fad modem Ahern

Deborah Hall, CCR -

ilectronically signed by debbie hall (301-121-347-5580) 2090809f-260e-40b0-954e-1f7cb0ed08a9
Case 4:18-cv-00859-SWW_ Document 24-1 Filed 09/30/19 Page 17 of 49 .

 

 

 

 

 

Page 28

1 correct?

2 A Correct. | :

3 Q His story would account for his DNA being on Jarrod and/or

‘4 any weapon that may have been with Jarrod.

5 And five days after Jarrod disappears he shows up at the

6 parents’ house with the wallet.

7 Is that your understanding? :

8 A That is my understanding.

9 Q Do you believe that to be true?

10 A Ido.
11 Q Do you-all find any of that odd? :
12 A sure.
13 Q A lot of circumstances there; isn't it?
14 +A Uh-huh. Yes, sir. :
15 Q It is unfathomable to me why Mr. Hurst was never |
16 interviewed by anyone.
17 Do you find that same fact being appalling to you?
18 A I can't speak for investigators back in the 90s. I
19 can't.
20 Q Do you find that appalling? !
21 A If I was investigating back in the 90s, I would have ,
22 interviewed him.
23 Correct.
24 Q Would have gone wherever he was to find him; is that safe
25 to say?
Deborah Hall, CCR - (501) 230-3396

Lhe inle tocactanbeon! Mae opans Maven tatlnn ee meet en tae ee o Takeo

Deborah Hall, CCR - (501) 230-3396

lectronically signed by debbie hall (301-121-347-5580) 2090809f-260e-40b0-954e-1f7cb0ed08a9
Case. 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 18 of 49

 

Page 29
Yes. 1

That was a big misstep in this investigation, wasn't it?

 

A
Q

3 A Yes. ]
Q And it is fair to Say the detectives back them dropped the

5 ball, didn't they?

6 A I can't speak for investigators back then. I can't.
7 Q Just looking at the case file?
8 A I would say there was some steps they should have taken.
9 Q Do you know if anybody at this department was related to

10 Mr. Hurst?
11 6A I don't know that. .

12 Q Did you check into that?

Rane corner eee oe

13 OA I did not, no. ;
14 Q It just seems suspicious why he wasn't pursued, doesn't
15 it? |

16 AD One could see it that way.

17 QO Shannon Huntsman, Witness 4 in the affidavit.

18 Ms. Huntsman claimed the night of Jarrod's disappearance
19 he called her begging her to come with him. |
20 A Yes. |
21 Q She was planning on going to Memphis with some friends; is
22 that correct?

23 A Io didn't know that that is where they were going.

ok rene, rene cate trae ema read et eee

24 I do know that she was going to a fair or something to

25 that sort. I didn't know that is what it was.
Deborah Hall, CCR - (501) 230-3396

 

 

 

fetetabeaave St8iaew 3 astan Mt whaMotiices PEt Eaters a i eee ee Tia v whys deed thee Ty Pease SURED donb done tas foci abunaed dT oe en TE eC TT

Deborah Hall, CCR - (501) 230-3396

ctronically signed by debbie hall (301-121 347-5580) 2090809f-2600-40b0-954e-1f7?ch0ed08a9
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 19 of 49

 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

25

 

24.

SOON ESB RO ASE SSRIS TE PDAS EET ETE

Page 34
didn't lead us to believe that she would be involved in that.
One, his car -- which was actually her car that he had
been using -- was found -- I don't know if she found it, or
somebody else found it, but it was found in the exact same
manner that Jarrod Green's car was found in, which lead us to

believe that it was probably the same person that had done it

with -- to Jarrod Green, so

Q Was that car provided to law enforcement?

A If it was, it would have been with Little Rock, so.

Q Has there been any indication that a crime has occurred in

regards to Robert Webb, other than he is missing?

A I am not going to go into that.

I no longer work here. That is a case that --
At the time --

-~ I think is actually on going, so

At the time, was there a body?

No.

Was there a murder weapon?

Not that we knew of at the time.

Was there a crime scene?

Not that we knew at the time.

0 F OO fF OO Fr CO Fr *O

And I will ask you those same questions with Jarrod
Green's disappearance.
No body?

A Correct.
Deborah Hall, CCR - (501)230-3396

 

 

 

aw ot THe eae chen he Niiedns aver Saehem Petadng he womb rehanhe Meee tee

Deborah Hall, CCR - (501) 230-3396

AAnNOANE Aen. saaen ame

inateamianths atamnct bes abhi, ball (9nd 4n4 OAT Cron

ame ee
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 20 of 49

 

Page 35

1 Q@.- No murder weapon?
2 A Correct.
3 Q No crime scene?

4 A Correct.

5 Q I am sure once law enforcement got a hold of Jarrod

6 Green's vehicle from his parents you-all looked for blood in
7 the vehicle, I am sure, wouldn't you have?

8 A Yes.

9 Q Did you find anything that resembled blood?
10 Did you test anything?
11 Did you send anything to the crime lab?
12

We never got to see that vehicle.

13 You never saw -- I mean, that was I guess 24 years later.

A

Q
14 A Correct.
15 Q | So no indication that anything was ever discovered in that

16 vehicle?

17 A Not that was in that case file.

18 Q How many times did you interview Mitchell Johnson?

19 A I only spoke to Mitchell one time.

20 Q And that was at the federal prison? .
21 A Correct. |
22 Q Did he make statements to law enforcement prior to you-all

23 opening up this investigation in 2016?
24 A To my knowledge, he did at least one time, maybe twice.

25 Q When do you think those were?
Deborah Hall, CCR - (501) 230-3396

STN o9n bvtachiantah Hani tiy Goh GP Ach So amet oAE Basa aN eda athe chloe eRe eet

 

 

 

 

 

 

 

 

STR RCANES RAEN OTELE IRENE TOA crane PoE re loti acivteed Dteblen

Deborah Hall, CCR ~ (501) 230-3396

rere
RN LAS kunt venmbathar dab sccnmitas dts Bi aranewnentmesen mene oh eran

>ctronically signed by debbie hall (301-121-347-5580) 2090809f-260e-40bN-9540.1f7 chNadnrsea
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 21 of 49

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

inrattea h PI ESbAH id saat A Raleie od! waned Min wine Seated MDa aiaeet Tafow ake eWead deiner ain eioe aren amber on

Page 37
the car at Walmart; correct?

A Yes.

: SAT CAE TREE EEN SEL SC ETE SELLS EROS

That is what we have been told.
Q And is it your belief that he picked up the phone and
called the Greens to announce that he had found the vehicle?
A The Greens said that they got a phone call from him. He
claims that he made the phone call.

I don't know how quick that was. I don't know the time
line. I don't know.
Q Jarrod Green owed a lot of people money at the time of his

disappearance, didn't he?

 

A I definitely know -- I know that he owed quite a bit of
money. I don't know how -- I do not know to how many people. {
Q Several? two?

A I would say at least two, probably.
Q Three?

How many do you know?

I know of two.

Okay.

I know of two.

And that would be Jason Hurst and --
And Brandon Wheeler. |
-- the alleged 6- or $7,000 to Brandon Wheeler?

Yeah.

 

oO FP Oo Fr OO FP CO By

Do you think it is appropriate to leave exculpatory or
Deborah Hall, CCR - (501)230-3396

 

aMttaaat WY RPL ae meee meee

SERIE RSEESTE TSEC ERR CNET ETO a

Mat enne coh Seana Can Me ope eee

Deborah Hall, CCR - (501)230-3396

actronicaliv cinmad hy dobhia hall (294_494_2A47 Kron
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 22 of 49

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 38
contradictory evidence out of an affidavit that you are,
presenting to a prosecutor and a judge?

A I feel like I answered that earlier.

However, your probable cause is the probable cause that
you have for the crime that took place. That is how you obtain
a warrant for someone, so
QO You are trying to build a case to show probable cause --
A Yes.

Q -- as a law enforcement officer?
A Yes.
Q Who determines probable cause though?

Is that the judge's job?

A It is our job, just as -- I mean, we have to be able to
look at a case and say there is enough reasonable suspicion to
put me in this direction, and then you start building a case.

If there is a probable cause for it, then you can present
that in an affidavit form.

Obviously, we have to make some determination if it is
there or not.

Q How many times did you interview Jason Hurst?
A That I was involved in? The one time that I can remember
and that was in Branson.

I don't -- there may have been a phone call. I don't
remember to be honest with you.

Q And even though you believe that he had that wallet and he
Deborah Hall, CCR - (501)230-3396

 

 

ewan ne Me a rane oe

 

 

Fit ko aad aeRobade aie ahaa MEANY foe aces Aare Dore Prereleaeare eat ceekeer hte nate emer ye ee Sana

Deborah Hall, CCR - (501) 230-3396

ARR AAAS AAR wee ee

Mende Meee eh ee ESOC SO MPSS METER STOOLS SERIOUS ES TIE
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 23 of 49

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

BRANDON LEE WHEELER PLAINTIFF

 

vs. CASE NO. 4:18-cv-859-sww q
CITY OF SEARCY, ARKANSAS; DEFENDANTS |

ERIC WEBB, INDIVIDUALLY and in his official

capacity as CHIEF OF POLICE for the CITY OF SEARCY;
MARK KIDDER, INDIVIDUALLY and in his former official
Capacity as a POLICE OFFICER and INVESTIGATOR with :
and for the CITY OF SEARCY; ADAM SEXTON, INDIVIDUALLY

and in his official capacity as POLICE OFFICER and
INVESTIGATOR with and for the CITY OF SEARCY;

NICK DARNELL, INDIVIDUALLY and in his official capacity

as a POLICE OFFICER and INVESTIGATOR with and for the

CITY OF SEARCY; CHARLEY PERRY, INDIVIDUALLY and in his
former capacity as a POLICE OFFICER and INVESTIGATOR with
and for the CITY OF SEARCY; and JOHN DOES 1-20, past and
present employees of the CITY OF SEARCY or the SEARCY POLICE
DEPARTMENT

 

Sich astanue mobinthionmahbioiene teamens mete

iP laamnan eka amare teabinne eee

ORAL DEPOSITION
OF
ADAM SEXTON

TAKEN JUNE 19, 2019, AT 12:14 P.M.

Deborah Hall, CCR

 

1603 Rehoboth Drive
Searcy, Arkansas 72143

(501) 230-3396
dhall11914courtreporter@gmail.com

Te Sth nav EN arena

 

 

 

 

 

 

Vieaerme . Hane Wienanene Diba n bree beeen ena nhs wine dt ane mIP A Ease, Hoke Magar cede Pacrme beer nd aha atmedene mee mee TT Leyak newt MAM Canaan baraiae MOM Pet area ere ee

actronically signed by debbie hall (301-121 -347-5580) 2d7b61a0-b9df-459a-bb90-6f33fc3878d6
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 24 of 49

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Page 5 }
PR 0 CEEDINGS |
THEREUPON,
ADAM SEXTON,
THE WITNESS HERINBEFORE NAMED, having
been first duly cautioned and sworn by me |
to testify to the truth, the whole truth,
and nothing but the truth, testified on his
oath as follows, to-wit:
EXAMINATION
BY MR. PETTY:
Q It is Corporal Sexton; is that correct?
A Yes, sir.
That is my rank.
Q At one point in time you were Detective Adam Sexton; is
that correct too?
A Yes, sir.
Q What is the -- are you now in patrol, or are you now --
are you still in the CID?
What is the -- 5
A No, sir. |
I was transferred to the patrol division in August of last
year and promoted to corporal in March of this year.
Q Well, congratulations. |
A Thank you.
bs
Q Did you hear the instructions I gave Eric about yes, sir, !
Deborah Hall, CCR = (501)230-3396

 

 

ectronically signed by debbie hall (301-121-347-5580)

Fapmeaihihgn elses tA ceehtanea od btn ua alnane die SEHWAG ATR aga need tend Uowone  UATEN Ga MEN et bnteta heen oh

eh Roa sete etenal itrladen cas dee Way Aman Revaawes abe apaiad Geurbe mas bericnn baker hy Lee erin eha a

Deborah Hall, CCR - (501) 230-3396

2d7b61a0-b9df-459a-bb90-6f33fe3A7 AAA
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 25 of 49

 

 

 

 

Page 8

1 A 2012. :

2 Q So you have been an officer since 2012?

3 A February of 2012. Yes, sir.

4 Q Seven years?

5 A Yes, sir.

6 Q At this time you had been an officer for -- what? -- five

7 years.

8 A Yes, sir.

9 Q Did you start on the traffic -- in the traffic division?
10 A I did.
11 I worked in the traffic division from about 12 to 14,
12 and then I went to the investigation division.
13 Q And you had been in the investigation division for how
14 long when this all -- when you started this particular
15 investigation?
16 | A I would say just over two years, I believe, if my math is
17 right.
18 Q Would you have considered yourself the lead investigator |
19 in this case?
20 A No, sir.
21 We all started it together. I feel like we all -- we did
22 a lot of it -- everything together.
23 My name is on the affidavit. I do consider myself a lead |
24 investigator, but I don't know that I did any more than anybody
25 else did.

Deborah Hall, CCR - (501) 230-3396

 

 

 

Bent Sint PV ttl tee LI YANG nto bya eos ee ee Mvarhne Lp rnmerke ne dee ne oh are ee meme eet SA EE ROT ESET ERIE

Deborah Hall, CCR - (501) 230-3396

:ctronically signed by debbie hall (301-121-347-5580) 2d7b61a0-b9df-459a-bb90-6f33fc3878d6
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 26 of 49

 

Page 9
1 Q Before you started, did you -- you pulled the old file

2 out, I guess; right?

ol ner ticson a ane ante eranteneoniconan aes

3 A Yes, Sir.
4 Q | And who was the primary investigating officer in this ,
5 disappearance when it began? :
6 A I believe the lead investigator was Tim Webb. When it all
7 first began, I believe it was Tim Webb.

8 I believe several detectives had some work in it, but I

9 believe Tim Webb is the first detective.

10 Q Did you talk to Tim before you-all reopened this or

 

11 started this investigation?
12 A No, sir, we did not talk to Tim.
13 Q Did you talk to Charley Perry before you started this?
14 A Yes, sir, we did.

15 Well, I don't know that it was before we started the

Don Ao ERY enhance emma ne aee hee dee

16 investigation. I don't remember at what point we talked to
17 Charley; it was early on. 4
18 I don't know that we did anything before we talked to him
19 or not, so I can’t say for sure.
20 But we did talk to Charley Perry, yes, sir. :
21 Q Why did you choose Charley Perry to speak to?

22 A I don't know.

23 We had some information. We were curious on -- of some

24 information -- some interviews he did. We just wanted to get

 

25 with him and see what all he could provide us.
Deborah Hall, CCR - (501)230-3396

 

 

RE CSF EDESERRSSSET OS TERE ESE SESE STEER TOESTUC TOSS ARGS 27S TPMT SE CAEP EEE SIN ESS SICRDY OEY TENE CS CSREES RTA OVI RES STE OREO

Deborah Hall, CCR - (501) 230-3396

FREE eee Mel witha 7 Minka AMC at teat iareneh mde oer ce Pe

=lectronically signed by debbie hall (301-121-347-5580) 2d7b61a0-b9df-459a-bb90-6f33fc387 Bde
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 27 of 49

 

Page 13 :
1 A Yes.
2 Q "-- and stated Jarrod Green had been done away with.
3 Witness One also provided details about Brandon Wheeler and his
4 roommate grabbing Jarrod Green at the Walmart Supercenter.
5 Original police report showed Jarrod Green's vehicle was found
6 at the Walmart Supercenter parking lot."

7 Now, Officer, this is the first paragraph of the affidavit

 

8 that you presented for the warrant of the arrest of Brandon
9 Wheeler; isn't that correct?

10 A Yes, Sir. |
11 Q And you knew when you prepared this affidavit that Charles

12 Langley had recanted that story.

13 A Yes, sir.
14 Q You knew that in fact he had recanted it twice.
15 One of the things that he said is that one of the great

16 remorse in his life was that he had lied about this particular

wenamtarcauericne nae mbteen wefan ne aonennne heen

17 gentleman asking him to do away with Jarrod Green, and that he

18 would have done just about anything to avoid going to prison.

19 And you knew that?

20 A I only recall once. I only recall one time. I don't --

21 Q Well, they offered him a polygraph.

22 A Right.

23 Q Subsequently he was --

24 A Okay. Yes, sir.

25 Q Subsequently he was offered a polygraph. And the
Deborah Hall, CCR - (501)230-3396

 

 

 

 

Aa SEpoN RN Toe hohe hing Adee imei ohn ee eT ee

Masa eA ADEE AMEN ce SiN Ree APA ATURE Oy yHeE Gi monte oadetee ert fA ee alah Sper tabs oR h Reatnrcah feo rate a

Deborah Hall, CCR - (501)230-339

ectronically signed by debbie hall (301-121 -347-5580) / 2d7b61a0-b9df-459a-bb90-6f33fc3878d6
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 28 of 49

 

Page 14
1 polygraph came back that he was telling the truth with one
2 minor deception. And that question was, "Are you hiding
3 anything from law enforcement?" Which is a -- hopefully we all
4 do hide something from law enforcement.
5 But you knew all of that when you put this in this

6 affidavit?

7 A Yes, sir.

8 Q So do you feel like that being deceptive to the court?
9 A No, sir.
10 Q Why not?
11 A It was all given in the case file. Everything -- every

 

12 interview we did with Charles Langley was put in the case file
13. and provided to the court.

14 Q Provided to the judge?
15 A Provided to the prosecuting attorney.
16 Q Well, you sent this to the prosecuting attorney, and you |
17 are relying on this to get this affidavit for Mr. Wheeler's
18 arrest.

19 And we don't bother telling in this affidavit that that
20 particular allegation had been recanted?

21 A The prosecuting attorney was given that information.

22 We followed her guidelines and spoke with her, sent her
23 several drafts, or would have her come over here and look at

24 drafts, and we spoke with her before putting anything in this

 

 

 

25 affidavit.

 

Deborah Hall, CCR - (501) 230-3396 :

ESS ats cb Bape hisedon Bhan Mad ce acne Le rata atte aren teem et

 

 

 

we Bat DRT ina MGGaE baie Oh Wh gon eabsinen emanation odeth mn eee my a a Pesan Pala Pam ba oo eh PIRES natieeaeorche Ratan eye aed

Deborah Hall, CCR - (501)230-3396

AATLOAAN Lt arn ot nn nenne nam +

lectronically sianed bv debbie hall (2301.191-247-88aAn)
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 29 of 49

 

 

10

11

12.

13
14
15
16
17
18
19
20
21
22
23
24
25

Larrea “
NULLS LM Inthy eNO EE ees tego tacos

Page 19
A Uh-huh.
Q And that he needed the gun for protection?
A Yes.
Q That is why he wanted the gun back?
A Yes, sir.
Q Was ~~ does the file indicate whether Mr. Hurst was ever

interviewed during the initial investigation?
A At first I remember thinking that it didn't, and I don't
remember if we ever found any documentation.

But I know according to Mr. Hurst he was interviewed

either by the Jonesboro Police Department or the FBI -- but I

don't know that for sure -- according to him.

Q Did the Searcy Police Department ever interview him?

A | I don't know for sure.

Q I mean, it wasn't in the file. I never saw it.

A He didn't -- I don't believe -- I believe what he told

us was that he had never been interviewed by Searcy Police

Department.

So it is my belief that he had not been interviewed by

Searcy Police Department until we did.

But whether or not he was and it wasn't documented, I

don't know.

Q Who was Witness 3?
A I believe that is his sister. I believe that is going to
be --

Deborah Hall, CCR - (501) 230-3396

 

ECCI

 

 

 

 

eA aay) Bio ninsctia Gnas HOA eS Fey Mea he

Deborah Hall, CCR - (501)230-3396

 

 

 

 

eae apea ere Lobe Mee bal LCOS FT on B Sida Vl sa hlonbaleAaaechy ioe nner ae en ee
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 30 of 49

 

 

 

 

Page 30 |

1 A Yes, sir.

2 Q ~- because you had information that Mr. Green's body had

3 been disposed of at that location.

4 A Yes, sir.

5 Q Is that what you are saying?

6 A Yes, sir.

7 QO And then, "It was searched," you say, "due to evidence

8 found confirming information from various sources in this

9 investigation." Okay.

10 What evidence did you find?

11 A It was the scent of decomposing human remains.

12 I actually had a question about that myself. We spoke
13 with the prosecuting attorney. | |
14 With dogs -- I had limited experience with cadaver dogs. |
15 We used them once in another case.

16 But according to the prosecuting attorney, them indicating
17 that there was human decomposition is considered evidence to

18 get a search warrant.

19 Q Well, you took the dogs out there before you got the
20 search warrant? :
21 A I don't remember that. ;
22 Q Well, let's read this again, and maybe it is just a
23 | Scrivener's error.
24 "The property was searched due to evidence found."
25 What evidence did you find that would have given you the

Deborah Hall, CCR - (501)230-3396

 

 

Baten medabid iat Sata uate mtn WMA heck Reesor GED Morr iaeoid aetiiamedtn mete bet rent ete

Deborah Hall, CCR - (501)230-3396

lectronically signed by debbie hall (301-121-347-5580) 2d7b61a0-b9df-459a-bb90-6f33fc3878d6
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 31 of 49

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 32

Q Go on.
A I spoke with the prosecuting attorney. She was updated
with everything in this case. The prosecuting attorney
reviewed this case file. She reviewed the affidavit. We
seeked her advice on wording and everything, and I did not lie
in that affidavit.
Q Well, I am not going to accuse you of lying.

I am going to accuse you of misleading.

"Due to evidence found."

Now, tell me what evidence you found.

A The evidence I am referring to here is the scent of human
decomposition.
Q Well, that was afterwards.

You got the search warrant based on evidence found
confirming information obtained from various sources.

Now, I will get into the various sources in just a minute.
A Okay.
Q But tell me what you found which confirmed any of the
various sources.

What did you find?
A I don't know, sir.)

I would need to review my notes.
Q This is pretty important in this investigation.

You. found some evidence out there. You-all actually get a

search warrant, and you go dig out a pond.
Deborah Hall, CCR - (501) 230-3396

wdicsshanre Staab he ame karen ae eee

Smut eae ea eae

 

 

estima t

 

yest

 

Die PW ness dake mht wen kaaea bata Rpockermior ueoem er em aE ee i Peanwtien copie Nero Poem inner ™

Deborah Hall, CCR - (501) 230-3396

2ctronically sianed bv debbie hall (301-121.247-s8AM\

re SP een Niohathe Sat BE Salentn tatees Geni twee ese te k abe cree he eet
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 32 of 49

 

Page 35 |
1 Q That Bobby O'Brien received information from various |
2 sources --
3 A Various sources, no, sir.
4 Q One source?
5 A According to Bobby O'Brien. Yes, sir.
6 Q bid you have any other sources indicating the property had

7 been dumped out there on this property that you-all got a
8 warrant for?
9 A I know we had one other source for sure and that would be

10 Riley Daves, but I can't remember when I spoke with Riley about |

:
11 that. And I can't remember the other sources. No, sir.
12 But --
13 Q What did you send to the crime lab? |
14 A It was what we thought was a piece of cloth.

15 It looked like it had blood on it and it was the only

16 thing like that out there. It was the same -- I believe it was

17 the same color of some clothing that Jarrod had on when he went
18 missing. And we thought it was -- we actually thought it was a
19 piece of cloth. It turned out to be a plant of some sort. !
20 Q A plant? |

21 A Yes, sir.

 

 

Stason

Eien ROU NRO Le RENE EMRE NT ETRE AE OSE I NOES T)

22 And I don't remember -- I know there had to be -- there
23 might have been a few things that we sent out that we found out
24 there, but I can't remember what they were.

25 Q Did you find any human remains? —
Deborah Hall, CCR - (501)230-3396

 

PE SARMIENTO TSS SESS SE EEO POSE ESTERS Be EDESEESS ERSTE TURRET ELLE LLB A SOE ie vionionbimnee tonal nee ECS BS SEM SS Sechelt aan ye ab enad steciitrommeretar en Bevedct er niket cane ee

Deborah Hall, CCR - (501) 230-3396

Elactranieally einnad hv dehbie hall (301-121-347-5580) 2d7b61a0-b9df-459a-bb90-6f33fc3878d
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 33 of 49

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 36
No, sir.
Did you ask for DNA on anything?
We might have requested DNA.
~ On the plant?

I think so, but I couldn't tell you for sure, sir.

oO FF Ob YF OO PF

This is all back in December.

When did you actually execute the search warrant?

I believe the first search warrant was in December.

YP

And that is when you found the plant out there?
A No, sic.
I don't remember what -- I know we dug, but I don't

remember what we found exactly, or if we --

 

Q Was that before the cadaver dogs or after the cadaver

dogs? 2
A We used cadaver dogs there, sir.
Q Who was in charge of the cadaver dogs?
A We were.
Q Who is trained to handle the cadaver dog --
A Oh, in charge of the cadaver dogs. I am sorry.

We used Search Paws South, I believe.

en eres oe

Who?
A Search Paws South. ‘
I don't know -- I don't remember their names -- their

first names.

Q What did we pay for the use of the cadaver dogs?
Deborah Hall, CCR - (501) 230-3396

 

PDIiaatanse

 

eSRCT SANE TASER RESTATE TATA NCAR SOME NCES AIRSET TITY SRROUSESE NET Ra aT betes went Etat aah STUDER Toe Cota ite say Ae Pada IP rea ea AIL ae anes ib AC Ed coat Seb cint Poae wim HIP AE TONNE SY hes

Deborah Hall, CCR - (501) 230-3396

Elaatennically eianad hu dahhie hall 1301.191-247-85 8M) 2d7b61a0-b9df-459a-bb90-6f33fc3878d
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 34 of 49

 

Ton bapon ead

Page 38

1 saying that, "You have reason to believe that on the premises

Wh tase touiievaneaeninennete ttn

2 located on the Gail Johnson Trust off of Sibley Trail in White

Se netics sae

3 County --" and then you give the latitude and longitude --

4 "there are currently human remains, weapons, and other evidence
5 pertaining to the disappearance of Jarrod Green."

6 And based upon that affidavit Judge Derrick signed that

7 search warrant. . :
8 What did you have? :
9 What did you have after investigating this matter for

10 several months that gave you reason to believe that located on

 

11 these premises there were human remains, weapons, and other
12 evidence?

13 What did you have? |
14 A The only thing I can remember having was the dogs and
15 speaking to Bobby O'Brien. I know we spoke to Riley Daves. :
16 Just things that lead us to that area. I don't know for sure.
17 Q Did the dogs go out before you got the warrant?
18 A I believe so. ;
19 I don't remember how that come about. JI mean, we wouldn't
20 just walk onto somebody's land. I know that we spoke with the
21 bank. We had their permission to be on that property. We went
22 ahead and did the search warrant.

23 Q What was the point of the search warrant if the dogs had
24 already gone out there?

25 A The search warrant was to -- I don't -- just to allow us
Deborah Hall, CCR - (501) 230-3396

x
Hoatabrrdanttin went «eater ne nas rbysmanies ante WON OTT tee ante DLN ET annCE RemwmitinhicsPtinahsey Sotncdn Aotenle taniaieer eecnre Besa L Daido ubhnsoonas Latah aye ARO IAA Du shoodicwionai oka ee mem eee

Deborah Hall, CCR - (501)230-3396

 

 

 

 

 

ctronically signed by debbie hall (301-121-347-5580) 2d7b61a0-bSdf-459a-bb90-6f33fc3878d6
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 35 of 49

 

 

Page 39 }
1 to search. You know, to break ground and --
2 Q You actually took a backhoe out there?
3 A I am not familiar with heavy machinery. Yeah, a backhoe.
4 It helped us.
5 That was the second search warrant. Yes, sir. Oh, yeah,
6 the first one too, I am sorry. The first one too. |
7 We were going to attempt shovels, but it wasn't working
8 for us.
9 Q Do you have in this investigation any type of direct
10 witness involving Mr. Wheeler's involvement in this -- in the
11 death of Mr. Green? |

 

12 A Being somebody that he told himself or?

13 Q Something. Yeah. Something like that or somebody who saw
14 him do it.

15 No, sir.
16 Not a thing?

17 No, sir.

19 Yes, sir.

20

A
Q
A

18 Q Do you have any other suspects?
A
Q Who would they have been? ;
A

21 Robert Webb and Barron Stafford -- or Jessie Barron

22 Stafford.

23 Q Robert Webb is Mr. Wheeler's roommate; is that correct?
24 A Yes, sir.

25 QO And the Stafford man is who? 4
Deborah Hall, CCR - (501) 230-3396

 

 

 

 

BS nN PMNS IR, Lge UTHRAe hain b Mibu tl ore omedeoe oe eaL Ne TT Te eee RAPE FAR Stbn Hie AES Co Hae an niaalbaired ee Pte ate MTR tn

6

DARE etnaters AoA bla ata oem PO Neee een teat a ee me

Deborah Hall, CCR - (501) 230-339

2ctronically signed by debbie hall (301-121-347-5580) 2d7b61a0-b9df-459a-bb90-6133fc3878u6
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 36 of 49

 

Page 42
1 A No, sir. i
2 Q Even though there wasn't any evidence found? |
3 A Yes, Sir. There was. |
4 Q What was that evidence again?
5 A That was the scent of cadaver from the certified cadaver
6 dogs.
7 Q And who says that?
8 Is there a report in the file that says that?

 

I don't know, sir.
Oh. There is a report from the cadaver dogs, yes, sir.

11

12 So that would have been corroborated if you would have

A

10 Q So --
5
Q

13 found anything out there, wouldn't it?

14 A I don't know.

15 That is a big property. I don't know that you could say

16 that.

Maren tmniss Sooo vontierbum ire kien ee

17 Q Well, the dogs just don't -- they don't walk up to one

18 piece of property and smell remains, and then you did over

19 there.

20 A Well, sir, I am no expert with cadaver dogs, but we were
21 told that, you know, a dog could hit here and the scent be

22 streaming through vegetation and the body end up here.

23 Again, I am not an expert on that. But, yes, sir, I do

24 believe that you could hit ~- indicate here and dig here. Yes,

25 Sir, I do believe that.
Deborah Hall, CCR - (501) 230-3396

a aS SRO SRE ST STOTT ACS USCERSO ERLE TSMC ESPERO TSS SCPCRESUTIEYE* EOCENE IERVECE MIE Tred

 

 

 

 

HER Ln SRS AS AOR FI ME end are tara MRPERE rate ORR eye Rg tna oN aT taednee a loreretee Poe the er nnete ee

Deborah Hall, CCR ~ (501) 230-3396

»ctronically signed by debbie hall (301-121 -347-5580) 2d7b61a0-b9df-459a-bb90-6f33fc3878d6
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 37 of 49

 

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

10_

Q And did you do that?

A I don't remember exactly.

I know where we dug. I don't remember if they hit here,
and we dug here. I mean, we dug a large area of where they hit
and took advice from the handlers as to, you know, how far out.
Q So you had -- you paid attention to the handlers, and they
tell you that the scent could evolve or emote from one place to

another place, and they will dig in that whole area; right?

A Yes, sir.

Q And they did that?
A We did, yes, sir.
Q You did that?

And you didn't find anything?

A No, sir.
Q Did you put that in the affidavit?
A The arrest affidavit?
Q Yeah.
Did you put that in there?
A No.

Because we hadn't done the second one, I don't believe. j

Yeah. We made the arrest on the --

Q Well, you told me the cadaver dogs had already been out

there.
A Yes. [
Q They were certified cadaver dogs and they in fact were the

Deborah Hall, CCR - (501)230-3396

Page 43

 

 

 

 

 

Se rue SEER SSRERT DOE SUT SECT

‘lectronically signed by debbie hall (301-121-347-5580)

Deborah Hall, CCR - (501) 230-3396

2d7b61a0-b9df-459a-bb90-6f33fc3878d6
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 38 of 49

 

Page 44
1 basis of this evidence that corroborated various sources in
2 this investigation.

3 A Yes, sir.

So you rely on that to get a warrant for Brandon's arrest.

 

Q
5 A Uh-huh.
Q But you didn't have anything.
7 You dug where these dogs hit on the basis of what these i
8 handlers said could be the geographic location, and you didn't :
9 have anything.
10 A Sir, we consider the scent of human remain evidence
11 according --
12 Q You ever work drugs?

13 A Yes.

14 Q Did you ever work in drugs or you do in the traffic
15 division -- did you ever use the canine unit?
16 A I used one through the county probably in 2013.

17 Q Are they 100-percent right all the time?

18 A I don't know, sir.
19 I have never handled one myself.
20 Q Obviously, cadaver dogs aren't 100-percent right, or you j

21 would have found something out there.

22 Now, what I want to know is why didn't you put in this

ence Eat pionndnnieciasoee Tee

23 affidavit that the search of this property was unsuccessful?

24 A I -- well, we weren't done searching when this affidavit

25 was written, sir.
Deborah Hall, CCR - (501) 230-3396

 

 

 

Vee TWAIN: LAE GIL seg Medd Pecsby vo ech ca

Eh cat ALATA eat TY SALAS alms Ral Gog AF esl nn ne haloes a elon eee dine maaet Rane tate thee hae

Deborah Hall, CCR. - (501)230-3396

lectronically signed by debbie hall (301-121-347-5580) 2d7b61a0-b9df-459a-bb90-6f33fc3878d6
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 39 of 49

 

Page 45

You weren't done searching? i
No, sir.

When did you ~- are you done searching now?

Pal hme ier aie ant ee

Tetatalieca ienene e

Did you ever find anything? . F

Q
A
Q

4 A Yes, sir.
Q
A No, sir. i
Q

Do you think it would have been forthright to tell the

Siew We barenathnenne eee

8 court despite the use of certified cadaver dogs, nothing was
9 found?

10 Do you think that would have been something you would have

WOaaweiedame rete ret

11 wanted to include in this affidavit?

12 A You could put it in there. I don't think that I am

13 obligated to put it in there. No, sir.

14 Q Do you think that you are obligated to say that Witness 1

15 had recanted and been given a polygraph, and that he denied the

16 statement where Brandon Wheeler offered him money to take care

17 of Jarrod Green?

18 Do you think that should have been in there?

19 A Sir, like I said, we spoke with the prosecuting attorney

Nene

20 when we were writing this affidavit, and she agreed that that

21 was ~- that was how it needed to be structured. She approved
22 that.

\
23 We told her he recanted. ;

24 Q You told Becky --

25 A Yes.
Deborah Hall, CCR - (501) 230-3396

 

Mets de ianemen weectom meen eee a

 

Aceon
PRR CAE SSID Gob ici oS OE ame neniner es be ovine eae eT Tarrstanhan Berra!

230-3396

 

SRT RIN ae setaln RecA LEED beet ntnobonne ed Mee) mT ete Nathan ti a meet rote Se Boe

Deborah Hall, CCR - (501)

ctronically signed by debbie hall (301 ~121-347-5580) 2d7b61a0-b9df-459a-bb90-6f33fc3878d6
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 40 of 49

 

Page 47 :
1 A Brian Wyatt.
2 But, I mean, it was -- we thought he was there. I think |
3 it was Henderson, Nevada, actually. |
4 Q So Lieutenant Wyatt sent you to Las Vegas, and you found

5 out he wasn't there, and you turned around, and you go to Ohio?
6 A We went to Pittsburgh first, Pennsylvania.

7 Q Why?

8 A ‘That is where the US Marshals were, and I believe he was

9 kind of back and forth from Pittsburgh to Steubenville, I
10 believe. Is that how you say it?
11 Q And you-all had a warrant at that time; right?

12 A Yes, sir.

 

 

13 Q And why did the US Marshals get involved?

14 A We requested their assistance in helping us track him
15 down, and they have better, you know, equipment for that, and
16 that is just what they do is they apprehend, and we sought help |
17 from them.

18 Q And you are aware at that point: in time the judge had

19 issued a warrant. Fi
20 You were going to go out and arrest Mr. Wheeler; is that
21 right? |

22 A Yes, sir.

 

 

23 Q Were you told to obtain a confession from Mr. Wheeler?
24 A That is -- that was our objective.
25 Q I mean, did anybody tell you to --

 

i
Deborah Hall, CCR - (501)230-3396

9 fF SPR a bod eta Fo asi cediaen Ine MEME, rae moi reer ahr Para PEL aS wes DD MR wd shultaneeN EN aerobic been pee Noneeearee Sb Whe Tee WEES Aon Rafah eh asibib Avion nulbaaianaGohieree here seer eee mee meee FE

Deborah Hall, CCR - (501)230-3396

ilectronically signed by debbie hall (301-121-347-5580) 2d7b61a0-b9df-459a-bb90-6f33fc3878d6
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 41 of 49

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

with her, let her know what we had, what we didn't have.

And what did you have?

I don't remember at that time.
What do you have today?

The same thing we had then.
The same thing?

I mean, we are still working --

oO F OO PrP Oo Pr oO

This is it; right?
This is it?
A Right now, yes, sir.

Q This is it.

You have got a search that produced nothing.

Page 49

You have got

an affidavit from Mr. Langley, who he recanted, and you have

got a -- you have got some illusion toa couple of missing

people, and one who committed suicide; is that correct?

A I don't know. I don't think that is correct, sir. No,
sir.

Q Did you ever submit anything to the crime lab, besides the
plant?

A I think we did, but I don't remember ~~ it wasn't anything
that come back of any relevance, if we did.

Q Did you ever -- did anybody ever do some sort of search of
the automobile upon its return?

A What I remember, the vehicle -- are you talking -- are you

referring to Jarrod Green's?

Deborah Hall, CCR - (501) 230-3396

 

 

 

 

ented noise Oe eres 2 Sis daw cheats ate «are TOM be ed Sh

Deborah Hall, CCR - (501)

wa Wines ad RA Gahanna Der pest eae

230-3396

Teselaed ahora ba Athos Bugle PPR
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 42 of 49

 

 

 

 

 

 

Page 51 j-
1 Q "This information indicated Jarrod Green's body was
2 disposed of at this location." |
3 Tell me what you have to indicate that Jarrod Green's body
4 was disposed of at this location.
5 A Just interviews that we did, information that we were
6 given.
7 Q Who told you that Brandon Wheeler had dumped Jarrod |
8 Green's body at that location? |
9 A Well, nobody witnessed him dumping the body. |
10 If that is --
11 Q I think that is probably true.
12 But who told you that the body had been dumped there? :
13 A We know Riley Daves -- I know Riley Daves did, and the |
|
14 information Bobby O'Brien gave us led us out there.
15 Q Some information that Bobby O'Brien -- !
16 A Yes, sir.
17 Q ~- obtained from some informant? :
18 A Yes, sir.
19 Q And you don't know who that informant is? :
20 A No, sir.
21 Q And Riley Daves?
22 A Yes, sir.
23 Q Who is he?
24 A He is a ~- he has been around Searcy, my understanding,
25 for a long time.
Deborah Hall, CCR - (501)230-3396 f

 

ARTE EAE MS held Beameee Riad edidano ans Woun vbrgon oF mm B Lie vom behohbommregee omare an ee eee

Deborah Hall, CCR - (501) 230-3396

2ctronically sianed by debbie hall (301-121-347-5580) 2d7b61a0-hOdf-450a-hhan_nf22-2e7o4e
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 43 of 49

 

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

la theLibot beet dibdans Pcie had OSES atloadd, a tmien a ko EMME ede oecmmbantieNe mete himoeinn hed ete ter evtaehadBAE ate le Oe

Page 54
To this place on --
A I don't remember when that interview took place, so I
don't -- I really need to read the file before I could tell you
chronologically what happened.
I know that -- I don't remember if we were already out

there. If we went to that pond after he told us, I don't
remember. I do know that, you know, we interviewed him, and
that is what he told us.
Q But you don't know when he told it to you?
A I don't remember. No, sir.
Q Well, apparently he told it to you before you prepared
this affidavit; right?
A Yes, sir.

This affidavit was prepared before we searched the pond.
Q Well, and we are having a little trouble with that too,
Officer Sexton, because the cadaver dogs apparently were used
to find a scent is what you were basing the search warrant on.
A Right.

What are you saying?
Q I am saying that you searched the property with the

cadaver dogs before you got the search warrant.

A Okay.

QO Right?

AD I don't know.

Q Am I right or wrong?

Deborah Hall, CCR - (501) 230-3396

 

 

 

 

Deborah Hall, CCR - (501) 230-3396

aaa a ae Ea TE SES SRE ELE PL UY IUSE TSEC NO RES MET WS
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 44 of 49

 

 

10

il

12

13

14

15

16

17

18°

19
20
21
22
23
24

25

Page 55
A I don't remember. I really don't remember how we went out
there. I know we spoke with the bank about the trust.

It seems like we -- the scent was the basis to getting the
search warrant. |
So I don't remember why we were out there before or how we
got out there or who gave us permission or what.
Q Got it.
MR. PETTY: Anything else?
(conferring) Just tell me. Okay.
Q And this is relatively important.

Did you read the interviews with Joey Blagg and Jason

Estes?
A Yes, sir.
Q Their interviews indicated that they had taken Jarrod's

vehicle to Walmart and left it there.

Are you aware of that?
A It seems like it was the Food King parking lot. TI don't
remember it being Walmart, but I do remember that them -- there
being something with them two where Joey mentioned Jason.

And, of course, Joey is deceased, so I wasn't able to
interview him, but I remember something.

I do remember Jason appar -- from that information was to
have, like, either took his vehicle -- Jarrod's vehicle there
or brought it. I don't remember the exact detail.

I do remember what you are talking about.

Deborah Hall, CCR - (501)230-3396 |

 

LAW ad erie eR ATLA TE AAI Hi SH IGT op” LR AP ot meh mane eth fs Somvaiatev FEE GENER y Rey Stone awa

Deborah Hall, CCR - (501)230-3396

 

Sonne

 

 

 

eR hhh SAMEERA ice hage ees Neaiae Tat ob oN te ee TE
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 45 of 49

 

Page 58
1 statement was truthful?
2 A Say again.
3. Q You do believe that Charley ~- pardon me, that Charles

4 Langley's initial statement was truthful?

 

5 A I believe he had some information that he definitely
6 wouldn't know unless he had some knowledge or association, but
7 I don't know that it is completely truthful.

8 No, sir.

9 QO Because, one, he did recant?

10 A Yes, sir.
11 Q And, two, he gave a polygraph --
12 A Yes, Sir.
13 Q -~ to verify his recanting.
14 And, three, when you told the prosecutor when you were
15 producing this affidavit that he had recanted, and she told you

16 to leave it. |

17 A Yes.
18 Q That is all.

19 A Okay.

20 MR. OHM: No questions from me.

21 | (WHEREUPON, the proceedings were concluded in
22 the matter at 1:18 p.m.)

23 (WITNESS EXCUSED)

24

25

 

neers restr
Bat attonstamnes ache tan meccaeriaer eed ee TOM Te Te MinBi CS a CGR AEN HOO BON Babirnd te dtp POO RTT ETT

 

 

Deborah Hall, CCR - (501)230-3396

Deborah Hall, CCR - (501) 230-3396

lectronically signed by debbie hall.(301 -121-347-5580) 2d7b61a0-b9df-459a-bb90-6f33fc3878d6
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 46 of 49

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

 

BRANDON LEE WHEELER PLAINTIFF
Vs. CASE NO. 4:18-cv-859-SWw
CITY OF SEARCY, ARKANSAS; DEFENDANTS

ERIC WEBB, INDIVIDUALLY and in his official
Capacity as CHIEF OF POLICE for the CITY OF SEARCY;
MARK KIDDER, INDIVIDUALLY and in his former official ‘
Capacity as a POLICE OFFICER and INVESTIGATOR with
.and for the CITY OF SEARCY; ADAM SEXTON, INDIVIDUALLY i
and in his official capacity as a POLICE OFFICER and . ;
INVESTIGATOR with and for the CITY OF SEARCY; i
NICK DARNELL, INDIVIDUALLY and in his official capacity
as a POLICE OFFICER and INVESTIGATOR with and for the i
CITY OF SEARCY; CHARLEY PERRY, INDIVIDUALLY and in his }
former capacity as a POLICE OFFICER and INVESTIGATOR with
and for the CITY OF SEARCY; and JOHN DOES 1-20, past and
present employees of the CITY OF SEARCY or the SEARCY POLICE {
DEPARTMENT i

scovtimet nn Wav nunowemenbtr et etn

ORAL DEPOSITION |

OF i

ERIC WEBB

ne sale beeen renngs

TAKEN JUNE 19, 2019, AT 12:03 P.M.

Deborah Hall, CCR

atthe eee fen eee

1603 Rehoboth Drive

Searcy, Arkansas 72143

sndnauconin recennhone ate

(501) 230-3396
dhall1914courtreporter@gmail.com

 

 

 

BAe eat onatan te Furia a awMed adhe « rom ini aeRO a ee RU PUN Ee

 

 

 

2ctronically signed by debbie hall (301-121-347-5580) c7cec6e6-ad52-49/1-a4a6-ae773447bd9c
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 47 of 49

 

 

 

 

Page 5 |
1 PROCEEDINGS |
2 THEREUPON,
3 ERIC WEBB, |
4 THE WITNESS HERINBEFORE NAMED, having
5 been first duly cautioned and sworn by me |
6 to testify to the truth, the whole truth, |
7 and nothing but the truth, testified on his
8 oath as follows, to-wit:
9 EXAMINATION
10 BY MR. PETTY:
11 Q Eric, say your full name, please.
12 A Robert Eric Webb.
13 Q And, Eric, you were the chief of police for the Searcy
14 Police Department from when to when?
15 A June of 2015 until November of 2018.
16 Q And have you ever had your deposition taken before? :
17 A No, sir. !
18 Q We have a court reporter here, and she is going to take
19 down what I say and then what you say.
20 MR. PETTY: Have you sworn him? Did you swear
21 him?
22 THE COURT REPORTER: (confirms)
23 MR. PETTY: Okay.
24 Q | (By Mr. Petty) And you are under oath, and you are -- I
25 am going to count on your answers as this is something that we
Deborah Hall, CCR - (501) 230-3396

 

PAAR SOR th Ada eral eH Monk ohnhcg Recdlaion dN ALM Bea Mie here ena PME oe eettatemete mae for tm e eon inmate reine saree ee A So eR smear nahetnd te maeenty mote ede hon tbat wes Limestone ie hd sae teh eM EOE te

Deborah Hall, CCR - (501) 230- -3396
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 48 of 49

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 8
Q So who was the primary detective in conjunction with this |
investigation?
A I do not know who the primary detective was.
Q What -- who would know that information? |
A The supervisor over the criminal investigation division or |
Assistant Chief Taylor.

Q
A

A

Wyatt to the best of my recollection.

Q

reopening of this case?

A

Q

this case?

A

Q

the reopening of this case?

A

Q

A

Q

years, maybe longer than that.

 

And would they be one in the same? ;
No. |
Who would have been the chief of the investigators?
Who would that have been during your tenure?

I believe at that time it would have been Lieutenant Brian

And did they consult with you in conjunction with the

They asked if they could reopen it, and I said yes.

Did they tell you why they had some interest in reopening

 

No, sir. Not to my recollection.

Were you a part of the interview of Charley Perry prior to

No, sir.
You know Charley?

I do,

I think Charley was a police officer here for 19 or 20

 

 

Deborah Hall, CCR - (501)230-3396

Ar ahehenatabnac in Mat atthe inks OE Leet neta eee ef

 

SA SEEN SE AECS OC TONITE SS

inl Deserta eyemraiat latin MEL asta chen Be marron yrnomee SMe cde

Deborah Hall, CCR - (501) 230-3396

ectronically signed by debbie hall (301-121-347-5580) c7cec6e6-ad52-49f1-a4a6-ae773447bd9c
Case 4:18-cv-00859-SWW Document 24-1 Filed 09/30/19 Page 49 of 49

 

 

Page 9 |

1 Did you know that Mr. Perry was involved ina preliminary

2 interview or two prior to the reopening of this case?
3 A No, sir.

4 Q Did any of the officers or the supervising officer keep |!

5 you informed as to the progress of this investigation?

6 A Not on a regular basis.

7 Q Did you know anything about the application of search

i

;

8 warrants or affidavits for the warrant of Mr. Wheeler's arrest?

9 A After the affidavit had been delivered to the prosecutor's |
10 office, I was informed that an affidavit had been delivered and

il a@ Warrant had been issued.

Tata of Ua nagar ne ene

12 Q So after the affidavit had been delivered to the

13 prosecuting attorney and the affidavit had been signed by the
14 judge?

15 A The warrant had been issued -- ;
16 Q The warrant had been signed by the judge, pardon me.
17 The warrant had been signed by the judge is when you

18 became aware of what was happening? .

19 A I think that contradicts what you had asked earlier.
20 Can you clarify for me.
21 Q You didn't know the status of the case until the affidavit

22 was presented to the prosecuting attorney and the judge signed
23 the warrant?
24 A Yes.

25 Q Is that correct?
Deborah Hall, CCR - (501)230-3396

Bmamnlanrdi cok wehomerhoee eee rie “z - Te (eisai trees Weber VET en tue id ttsinnd Bil aiene meh ieee seme meetin

Deborah Hall, CCR - (501) 230-339

 

 

 

 

ectronically signed by debbie hall (301-121-347-5580) c7cec6e6-ad52-49f1 -ada6-ae773447bd9c
